DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Staar et al (US Pat. Pub. No. 2020/0279107).

Regarding claim 1, Staar et al discloses a method for implementing a trust and estate smart application module for automatically extracting information from unstructured data by utilizing one or more processors and one or more memories, the method comprising: receiving digitized data of a document having unstructured data format (see at least paragraph 64 and fig. 1 [s102]) discloses receiving digital image); applying machine learning models for sectioning the digitized data (see at least paragraph 65 and fig. 1 [s104]) discloses segmentation of digital image); applying optical character recognition (OCR) processing to the sectioned digitized data by utilizing an OCR device (see at least paragraph 66 discloses OCR the image segments); matching the sectioned digitized data to patterns and rules accessed from a knowledge-based database (see at least paragraphs 17 and 67 discloses providing categorization); applying classification models to the matched digitized data to identify entities and events from the sectioned digitized data (see at least paragraph 66 and fig. 1 [s106]) discloses classification scheme defined); automatically linking each entity with corresponding event in a hierarchical format to generate a document having structured data format (see at least paragraph 68); and outputting the document having the structured data with metadata having the linked entity with corresponding event in the hierarchical format to downstream applications (see at least paragraph 68 and fig. 1 [s110]) discloses populates graph model).
Regarding claim 2, Staar et al discloses prior to matching, the method further comprising: checking metadata of the received digitized data of the document by determining whether the digitized data has been processed previously; and based on a positive determination, extracting previously processed rules and heuristics associated with the metadata (see at least paragraph 77).
Regarding claim 3, Staar et al discloses receiving a plurality of trust and estate documents, and for each trust and estate document, the method further comprising: simultaneously processing the plurality of trust and estate documents; automatically generating a structured data that indicates a linkage between each entity and its associated event for each trust and estate document; and automatically triggering execution of a plurality of platforms of downstream applications that support trust and estate administration (see at least paragraph 16).
Regarding claim 4, Staar et al discloses the knowledge-based database is configured to store information comprising: rules and heuristics relating to trust and estate; vocabularies for language models in the field of trust and estate; entities, facts, and events that drive provisions of a trust and estate document; look-up tables having vocabularies related to trust and estate; and information relating to trust and estate training data collection (see at least paragraph 68).
Regarding claim 5, Staar et al discloses applying the machine learning models to extract taxonomy codes as applied to the document, wherein the taxonomy codes includes roles, interested parties, powers or authority associated with a party or a role, and provisions relating to trust and estate (see at least paragraph 17).
Regarding claim 6, Staar et al discloses the classification models comprising: an auxiliary model that identifies whether a sentence extracted from the digitized data relates to an entity or an event governing a trust and estate document; a sentence detection model that identifies whether a sentence extracted from the digitized data is a complete sentence; and a fragment detection model that identifies whether a sentence extracted from the digitized data is an incomplete sentence or a heading (see at least paragraph 77).
Regarding claim 7, Staar et al discloses persisting all entities from the metadata; for each entity, persisting all events relating to the corresponding entity; for each event, persisting all parties relating to the corresponding event; for each party, persisting all powers associated with the corresponding party; persisting all provisions associated to each entity and all the entity attributes; transforming all persisted data into queryable format; and storing the transformed data into a database that is queryable by the downstream applications (see at least paragraph 21).
Regarding claim 8, Staar et al discloses a system for implementing a trust and estate smart application module for automatically extracting information from unstructured data, comprising: a receiver configured to receive digitized data of a document having unstructured data format (see at least paragraph 64 and fig. 1 [s102]) discloses receiving digital image); a processor, and a knowledge-based database operatively connected to the processor and the receiver via a communication network, wherein the processor is configured to: apply machine learning models to section the digitized data (see at least paragraph 65 and fig. 1 [s104]) discloses segmentation of digital image); apply optical character recognition (OCR) processing to the sectioned digitized data by utilizing an OCR device (see at least paragraph 66 discloses OCR the image segments); match the sectioned digitized data to patterns and rules accessed from the knowledge-based database (see at least paragraphs 17 and 67 discloses providing categorization); apply classification models to the matched digitized data to identify entities and events from the sectioned digitized data (see at least paragraph 66 and fig. 1 [s106]) discloses classification scheme defined); automatically link each entity with corresponding event in a hierarchical format to generate a document having structured data format (see at least paragraph 68); and output the document having the structured data with metadata having the linked entity with corresponding event in the hierarchical format to downstream applications (see at least paragraph 68 and fig. 1 [s110]) discloses populates graph model).
Regarding claim 15, Staar et al discloses a non-transitory computer readable medium configured to store instructions for automatically extracting information from unstructured data, wherein when executed, the instructions cause a processor to perform the following: receiving digitized data of a document having unstructured data format (see at least paragraph 64 and fig. 1 [s102]) discloses receiving digital image); applying machine learning models for sectioning the digitized data (see at least paragraph 65 and fig. 1 [s104]) discloses segmentation of digital image); applying optical character recognition (OCR) processing to the sectioned digitized data by utilizing an OCR device (see at least paragraph 66 discloses OCR the image segments); matching the sectioned digitized data to patterns and rules accessed from a knowledge-based database (see at least paragraphs 17 and 67 discloses providing categorization); applying classification models to the matched digitized data to identify entities and events from the sectioned digitized data (see at least paragraph 66 and fig. 1 [s106]) discloses classification scheme defined); automatically linking each entity with corresponding event in a hierarchical format to generate a document having structured data format (see at least paragraph 68); and outputting the document having the structured data with metadata having the linked entity with corresponding event in the hierarchical format to downstream applications (see at least paragraph 68 and fig. 1 [s110]) discloses populates graph model).
Regarding claim 9-14 and 16-20, see above rejection claims 2-7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Gehler et al (US Pat. Pub. No. 2020/0226364) directed toward system for automated analysis of electronic travel data.
Iyer et al (US Pat. Pub. No. 2020/0159855) directed toward processing unstructured data mission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124. The examiner can normally be reached Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/           Primary Examiner, Art Unit 2642